MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                        Mar 15 2017, 7:33 am
court except for the purpose of establishing
the defense of res judicata, collateral                               CLERK
                                                                  Indiana Supreme Court
                                                                     Court of Appeals
estoppel, or the law of the case.                                      and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven Knecht                                            Curtis T. Hill, Jr.
Vonderheide and Knecht, P.C.                             Attorney General of Indiana
Lafayette, Indiana
                                                         Robert J. Henke
                                                         David E. Corey
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                        March 15, 2017
K.M. and D.M., (Minor                                    Court of Appeals Case No.
                                                         79A02-1609-JC-2260
Children)
                                                         Appeal from the Tippecanoe
Children in Need of Services and                         Superior Court
L.H. (Mother),                                           The Honorable Faith A. Graham,
Appellant-Respondent,                                    Judge
                                                         The Honorable Tricia L.
        v.                                               Thompson, Magistrate
                                                         Trial Court Cause No.
The Indiana Department of                                79D03-1605-JC-120
Child Services,                                          79D03-1605-JC-122
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 79A02-1609-JC-2260 | March 15, 2017     Page 1 of 7
      Bailey, Judge.



                                            Case Summary
[1]   L.H. (“Mother”) appeals the trial court’s order, which adjudicated D.M. and

      K.M. (“Children”) as Children in Need of Services (“CHINS”).


[2]   We affirm.



                                                       Issue
[3]   Mother raises a single issue for our review, whether there was sufficient

      evidence to sustain the trial court’s finding that Children were CHINS.



                             Facts and Procedural History
[4]   K.M was born to Mother and her ex-husband (“Father”) in 2004.1 D.M. was

      born in 2007.


[5]   Mother had voluntarily sought drug treatment services in December 2015. On

      May 3, 2016, Mother kept D.M. home from school. At some point, Children’s

      maternal grandmother (“Grandmother”) arrived at the home, which Childrens’

      maternal grandparents had leased to Mother. Grandmother did not believe

      Mother’s claim that D.M. was sick, but rather believed that Mother had




      1
        During the proceedings, Father was incarcerated in the Department of Correction with an earliest possible
      release date in 2019. Father does not appeal the CHINS adjudication, but remains a party of record.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1609-JC-2260 | March 15, 2017            Page 2 of 7
      experienced a drug use relapse and that the relapse was the reason Mother kept

      D.M. at home. The argument between Mother and Grandmother escalated

      into a conflict about money and Mother’s rent payments.


[6]   A physical altercation ensued, because of which both Mother and Grandmother

      were injured. D.M. was home at the time, but was in a separate room and was

      unaware of the fight until police arrived. Police responded to the fight, but left

      without making an arrest. However, on the same day, the Tippecanoe County

      Department of Child Services (“DCS”) received a report that Mother was not

      properly supervising Children, that Mother was abusing prescription

      medication, and that conditions in the home were improper.


[7]   On May 6, 2016, Grandmother filed an action to evict Mother from the home

      for non-payment of rent. An order of eviction was entered on May 16, 2016,

      and Mother was ordered to leave the premises by May 31, 2016 at noon.


[8]   On May 7, 2016, DCS Caseworker Joseph Tonsing-Carter (“Tonsing-Carter”)

      made contact with Mother. Tonsing-Carter visited the home and concluded

      that the supervision issue was a minor one, and that the home met minimum

      standards. Mother denied having used drugs since her December 2015

      treatment, but agreed to a drug screen.


[9]   On May 18, 2016, DCS obtained test results showing that Mother had tested

      positive for amphetamine and methamphetamine. DCS removed Children

      from Mother’s care, and placed Children with their maternal grandparents

      (“Grandparents”). Children were also tested for exposure to drugs, and test

      Court of Appeals of Indiana | Memorandum Decision 79A02-1609-JC-2260 | March 15, 2017   Page 3 of 7
       results would ultimately indicate that D.M. had been exposed to

       methamphetamine.


[10]   On May 20, 2016, DCS filed a verified petition alleging Children to be CHINS.


[11]   On July 14, 2016, an evidentiary hearing was conducted on the allegations in

       the CHINS petition. On July 29, 2016, the trial court found Children to be

       CHINS.


[12]   On August 11, 2016, a disposition hearing was conducted. On August 22,

       2016, the trial court entered its disposition order, under which Mother was

       ordered to participate in DCS-recommended services to continue to maintain

       employment and a residence suitable for children. Children’s placement

       remained with Grandparents.


[13]   This appeal ensued.



                                  Discussion and Decision
[14]   Mother contends on appeal that there was insufficient evidence to support the

       trial court’s adjudication of Children as CHINS. The Indiana Supreme Court

       has set forth the standard of review in such cases:


               In reviewing a trial court’s determination that a child is in need
               of services, “[w]e neither reweigh the evidence nor judge the
               credibility of the witnesses.” In re K.D., 962 N.E.2d 1249, 1253
               (Ind. 2012) (citing Egly v. Blackford Cty. Dept. of Pub. Welfare, 592
               N.E.2d 1232, 1235 (Ind. 1992)). Instead, “[w]e consider only the


       Court of Appeals of Indiana | Memorandum Decision 79A02-1609-JC-2260 | March 15, 2017   Page 4 of 7
               evidence that supports the trial court’s decision and reasonable
               inferences drawn therefrom.” Id.


               Here, the trial court entered abbreviated findings and conclusions
               sua sponte. (Unlike CHINS dispositional decrees, see Ind.Code §
               31-34-19-10 (2008), no statute expressly requires formal findings
               in a CHINS fact-finding order; nor did either party request them
               under Indiana Trial Rule 52(A).) As to the issues covered by the
               findings, we apply the two-tiered standard of whether the
               evidence supports the findings, and whether the findings support
               the judgment. Yanoff v. Muncy, 688 N.E.2d 1259, 1262 (Ind.
               1997). But we review the remaining issues under the general
               judgment standard, under which a judgment “will be affirmed if
               it can be sustained on any legal theory supported by the
               evidence.” Id. (internal quotation marks omitted).


       In re S.D., 2 N.E.3d 1283, 1286-87 (Ind. 2014).


[15]   The trial court adjudicated Children as CHINS under Indiana Code section 31-

       34-1-1, which provides:

               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child's parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and


               (2) the child needs care, treatment, or rehabilitation that:


                        (A) the child is not receiving; and


       Court of Appeals of Indiana | Memorandum Decision 79A02-1609-JC-2260 | March 15, 2017   Page 5 of 7
                        (B) is unlikely to be provided or accepted without the
                        coercive intervention of the court.


[16]   In seeking a CHINS adjudication, the State must satisfy each of the statutory

       elements by a preponderance of the evidence. In re D.J. v. Ind. Dep’t of Child

       Servs., 68 N.E.3d 574, 580 (Ind. 2017). “Not every endangered child is a child

       in need of services, permitting the State’s parens patriae intrusion into the

       ordinarily private sphere of the family.” In re S.D., 2 N.E.2d at 1287. The

       purpose of a CHINS proceeding is to protect children, not punish parents. In re

       D.J., 68 N.E.3d at 580. Thus, the third element of the CHINS statute—that

       care, treatment, or rehabilitation “is unlikely to be provided or accepted without

       the coercive intervention of the court,” I.C. § 31-34-1-1—guards against

       unwarranted interference in family life and ensures that coercion is ordered

       only where parents are unable to provide for children’s needs, not when parents

       simply have difficulty doing so. In re D.J., 68 N.E.3d at 580.


[17]   Here, the trial court’s July 29, 2016, order finding Children to be CHINS

       included relatively detailed findings concerning Mother’s history of narcotics

       use, her compliance or lack thereof with DCS’s drug testing and treatment

       referrals, and her mental health history. The trial court’s findings as to

       Children’s need for care, treatment, or rehabilitation are largely formulaic, and

       the record behind them—which focused on Mother’s problems with little

       reference to effects on Children—might not have been sufficient in itself to

       support the CHINS adjudication.



       Court of Appeals of Indiana | Memorandum Decision 79A02-1609-JC-2260 | March 15, 2017   Page 6 of 7
[18]   By the time of the dispositional hearing, however, additional information in the

       form of Children’s drug test results had been obtained, and the trial court

       included that information among its findings. The drug test results indicated

       that D.M. had tested positive for exposure to methamphetamine, despite

       Mother’s statements that she had not used the drug in the home and Children’s

       statements that they did not know anyone who used drugs. Further, Mother’s

       engagement with substance use testing continued to be irregular at best, her

       engagement with drug treatment services had not yet begun in earnest, and

       Mother had not yet obtained mental health care that she needed. Further, DCS

       caseworkers remained concerned that Mother’s use of narcotics could impair

       her ability to provide adequate supervision for children.


[19]   To the extent Mother’s brief notes the many positive facets of DCS’s reports

       and the evidence presented at the various hearings in the case, we agree that

       this all reflects positively on Mother. But we are not free to second-guess the

       weight and credibility the trial court afforded to the evidence presented to it.

       We thus conclude that there was sufficient evidence to sustain the CHINS

       adjudication.


[20]   Affirmed.


       Najam, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 79A02-1609-JC-2260 | March 15, 2017   Page 7 of 7